Citation Nr: 1533525	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a lower back condition, to include as secondary to the Veteran's service-connected bilateral foot cold hypersensitivity residuals.

2. Entitlement to service connection for a right knee condition, to include as secondary to the Veteran's service-connected bilateral foot cold hypersensitivity residuals. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1975 to February 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  

In February 2015, the Veteran testified at a video conference hearing in Detroit, Michigan before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  Following the hearing, the record was held open for a period of 90 days so additional evidence could be obtained.

The Board notes that in reviewing this case it has reviewed both the Veteran's physical claims file and his file on the VBMS paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Veteran suggested in his October 2014 VA Form 9 and during his February 2015 hearing, that he was seeking service connection for both of his knees; however, entitlement to service connection for the left knee has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ to confirm whether the Veteran intends to make a claim for his left knee and, if so, to take any additional appropriate actions.  38 C.F.R. § 19.9(b) (2014). 



REMAND

The Veteran's entitlement to service connection for his lower back and his right knee must be remanded for further development, specifically the attainment of Social Security Administration (SSA), Workers' Compensation, and private medical records.

Several VAMC records mention that the Veteran received Social Security Disability and Workers' Compensation, possibly for injuries to his legs.   There is no evidence that any attempts were made to obtain these records.  Because they may be relevant to the issues on appeal, remand is necessary.

Additionally, a letter from the Veteran's representative dated April 28, 2015, indicates that the Veteran was submitting two additional letters from physicians to support his claim.  While the letter from Dr. Black is associated with the claims file, the additional letter referred to from Dr. Zouabi is not.  Attempts should be made to obtain this letter, if it exists, and both letters should be taken into account when evaluating the Veteran's claims.

Finally, the Veteran routinely receives VA treatment.  In June 2014, he submitted a CD with his VA medical records from 2009 through May 2014.  To ensure the evidence is complete, the more recent records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any records from the SSA, to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

2. With any necessary assistance from the Veteran, obtain all relevant records related to any post-service claims for Workers' Compensation benefits, to include any medical records upon which any decision was made.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

3. Contact the Veteran's representative and obtain the missing letter from Dr. Zouabi that is referenced in his April 2015 correspondence.

4. Obtain the Veteran's medical records from the VA in Detroit dated from June 2014 to the present.

5. After obtaining as much of the above evidence as is available, assess whether any additional development is needed.  

6. Then, readjudicate the appeal considering all the evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

